Citation Nr: 1420337	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 28, 2007, for the grant of an increased rating of 20 percent for traumatic arthritis of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected concussion with headaches.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected C6 polyradiculopathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected C6 polyradiculopathy of the left upper extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1989.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that denied the earlier effective date claim and remanded the above-noted increased rating claims and TDIU claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's March 2012 was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request.   

The Board observes that additional VA medical evidence has been associated with the electronic claims folder since issuance of the March 2012 Board decision denying an effective date earlier than August 28, 2007, for the grant of a 20 percent rating for cervical spine disability.  The Veteran has not expressly waived RO review of this evidence.  However, the Board observes that remand for RO consideration of this evidence is not necessary.  Most of the evidence submitted was in response to the remand directives for his increased rating and TDIU claims, and was dated after August 2007.  In other words, this newly received evidence is not relevant to the earlier effective date claim and would not substantiate his claim for an earlier effective date.  As the information provided without a waiver was irrelevant to the effective date claim, the Board finds that a waiver is not necessary as the evidence does not have a separate bearing on the issue decided herein.  See 38 C.F.R. § 20.1304(c).

As to the other issues on appeal, they were remanded in March 2012 for further development.  The case has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO granted service connection for traumatic arthritis of the cervical spine with assignment of a noncompensable disability evaluation effective from July 15, 1989; the Veteran did not perfect a timely appeal to the Board and the rating action became final.

2.  On August 28, 2007, the RO received the Veteran's claim for an increased rating for his service-connected cervical spine arthritis. 

3.  It was not factually ascertainable for the one-year period prior to August 28, 2007, that the criteria for a compensable evaluation for the Veteran's service- connected cervical spine arthritis were met.  

4.  The Veteran is service-connected for depression, 70 percent; concussion with headaches, 30 percent; hypertension, 20 percent; traumatic arthritis of the cervical spine, 20 percent; degenerative arthritis of the right knee, 10 percent; degenerative arthritis of the left, 10 percent; residuals of Achilles tendon rupture of the left ankle, 10 percent; C6 polyradiculopathy of the bilateral upper extremities, 10 percent each; metarsalgia, hallux valgus of the right foot, 10 percent; bilateral pes planus, noncompensable; metarsalgia, hallux valgus of the left foot, noncompensable; forehead scar, noncompensable; scar of the left upper extremity, noncompensable; and scar of the left lower extremity, noncompensable.  His combined rating as of February 2013 is 90 percent.  

5.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.  

6.  In January 2014, prior to the Board's issuance of a final decision, the Veteran submitted a statement indicating that he wished to withdraw the appeals as to his increased rating claims for concussion with headaches, traumatic arthritis of the cervical spine, and C6 polyradiculopathy of the bilateral upper extremities, if he was awarded a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 28, 2007, for the assignment of a compensable rating for traumatic arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2) (2013).
2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

3.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to an increased rating for concussion with headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to an increased rating for traumatic arthritis of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to an increased rating for C6 polyradiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to an increased rating for C6 polyradiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in February 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Based on the foregoing, the Board concludes that VA has satisfied its duty to notify the Veteran of the evidence and information necessary to establish entitlement to the benefits sought.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, as well as post-service VA and private treatment records.  

With respect to an earlier effective date claim, the Board finds that there is no duty to provide an examination because the pertinent matter to be decided involves the Veteran's level of disability prior to August 28, 2007; thus a current examination would not be relevant to this claim.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the disability on appeal.  In addition, the Veterans Law Judge noted that he inquired about where the Veteran received his treatment and during the course of the hearing additional evidence was identified by the Veteran.  The Board is aware that in this case the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's earlier effective date claim.  However, as detailed above the Board has already determined that the appellant received adequate notification which apprised him of the elements necessary to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an effective date earlier than August 28, 2007, for service-connected traumatic arthritis of the cervical spine.

Regarding the TDIU claim, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision with respect to that issue.  Any error in the failure to provide notice involving the downstream element of an effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Earlier Effective Date Claim

The Veteran contends that his award of a 20 percent rating for traumatic arthritis of the cervical spine should have an effective date earlier than August 28, 2007.  

The applicable law provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase, or compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, and the application is received within one year from such date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed with the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the instant case, the Veteran essentially maintains that an effective date earlier than August 28, 2007, for the grant of a 20 percent disability evaluation for his service-connected cervical spine arthritis is warranted.  

The Veteran filed a claim of entitlement to service connection for a head injury in July 1989.  In a decision dated in August 1990, the RO granted the Veteran entitlement to service connection for traumatic arthritis of the cervical spine and assigned a noncompensable disability rating.  The Veteran did not appeal that decision and it is final.  See 38 C.F.R. § 20.1103 (2013).

Although the Veteran has disagreed with the August 28, 2007, effective date assigned for his 20 percent rating, he has asserted that there is clear and unmistakable error (CUE) with regard to the previous rating decision addressing assigned the noncompensable disability rating.  In this regard, a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed 1990 rating decision, that decision is final and the effective date for any grant of a higher rating necessarily must be after the date of the most recent final denial.  See 38 C.F.R. §§ 3.105, 3.400.

On August 28, 2007, the RO received the Veteran's claim for an increased rating for his service connected cervical spine arthritis.  The Veteran has stated during the course of the appeal that he should be granted a 20 percent evaluation prior to this date.  

Review of the record reveals no evidence of any communication from the Veteran or an accredited representative from the Veteran between the August 1990 decision and his August 2007 claim that can be construed as either a formal or informal claim for an increased rating for his service-connected cervical spine arthritis.  

Per 38 C.F.R. § 3.400(o)(2) the effective date should be the earliest date as of which it was factually ascertainable that an increase in disability had occurred.  Furthermore, an effective date may be awarded earlier than the date of claim if it is fully ascertainable from the medical and lay evidence that a disability was worse at any point in the year prior to the date the claim was received.  As such, the Board will consider whether the evidence shows that the criteria for a 20 percent disability were met during the year prior to August 28, 2007.  

The April 2008 rating decision that awarded the 20 percent disability evaluation was based recent findings of increased symptomatology.  In this regard, a February 2008 VA examination documented the Veteran's complaints of stiffness, pain, flare-ups, and spasms in his neck.  Range of motion testing showed flexion up to 30 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, left lateral rotation to 40 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 40 degrees with objective evidence of pain on active range of motion and no additional limitations after three repetitions of range of motion.  Additionally, VA treatment records dated in March and April 2008 document treatment for the Veteran's cervical spine arthritis.  Based on the foregoing, the RO assigned a 20 percent disability evaluation effective the date of receipt of the Veteran's claim.  

Effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees of less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

As shown above, the evidence of record, in particular the February 2008 VA examination report showing combined range of motion not greater than 170 degrees, indicates that the Veteran is entitled to a 20 percent disability rating for the cervical spine arthritis effective the date of his claim.  However, the evidence of record for the one year prior to the date of receipt of the Veteran claim is pertinently absent any complaints of or treatment for the cervical spine arthritis.  As such, the evidence of record for the one year prior to the date of receipt of the Veteran's claim contains no evidence that would rise to the level necessary to warrant a 20 percent rating.  That is, the evidence that first shows symptoms consistent with a 20 percent disability rating is dated in February 2008.  There is no evidence of such symptoms during the one year prior to the date of receipt of the Veteran's claim.  

In light of the foregoing, the Board concludes that there is no evidence in the year before VA was alerted to the worsening of the Veteran's cervical spine arthritis that would allow the effective date to be earlier than August 28, 2007.  Therefore, the Veteran's claim for an earlier effective date for the award of a 20 percent disability evaluation is denied.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable.  For the reasons discussed below, the Board agrees.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran is service-connected for depression, 70 percent; concussion with headaches, 30 percent; hypertension, 20 percent; traumatic arthritis of the cervical spine, 20 percent; degenerative arthritis of the right knee, 10 percent; degenerative arthritis of the left, 10 percent; residuals of Achilles tendon rupture of the left ankle, 10 percent; C6 polyradiculopathy of the bilateral upper extremities, 10 percent each; metarsalgia, hallux valgus of the right foot, 10 percent; bilateral pes planus, noncompensable; metarsalgia, hallux valgus of the left foot, noncompensable; forehead scar, noncompensable; scar of the left upper extremity, noncompensable; and scar of the left lower extremity, noncompensable.  His combined rating as of February 2013 is 90 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable

The Veteran contends that his numerous service connected disabilities prevent him from obtaining or maintaining employment.  He indicates that his mental health issues, as well as his concussion residuals with headaches, cause him to have memory problems.  He asserts that his symptoms prevent him from performing even sedentary employment, and he had to retire early from his last employment due to the symptoms.  

The Veteran was afforded multiple VA examinations in 2012 during which his service-connected disabilities were individually noted to have impact his employability in some way or another.  The examiners opined that overall, the Veteran could perform sedentary employment despite his service-connected disabilities.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.  

Based upon review of the evidence as a whole, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  Indeed the 2012 VA examiners found that the Veteran could perform sedentary employment despite his service-connected disabilities.  The Board notes, however, that the realistic chances of him obtaining and retaining employment must also be considered in light of both his physical and psychological capabilities.  The Veteran has a history of working as a Federal Air Marshal and Transportation Security Administration, and he has competently and credibly reported how his physical and psychological disabilities have prevented him from obtaining substantially gainful employment.  The Board finds this lay evidence probative as to the issue of the Veteran's occupational impairment in general.  Although there are perhaps some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Ultimately, the Board finds that preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his physically and psychologically limiting service-connected disabilities.

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a January 2014 letter submitted to VA, the Veteran indicated that he wished to withdraw his increased rating appeals if he was awarded a TDIU.  The Veteran statement was as follows:

I am requesting to withdraw [my] appeal for increase on service connected left upper extremity, right upper extremity, concussion with headaches and traumatic arthritis of the cervical spine if VA will grant TDIU currently pending on appeal.  I am asking for this because the [sic] I now meet the criteria for TDIU base[d] on the December 17, 2013 decision granting me 90 percent combined rating.  

The VA examiner indicated that I can do sedentary work.  That is not possible because I have memory problems due to my mental health condition, concussion, and headaches.  I hardly sleep and have problems adapting.  I had to retire early from my last employment which was sedentary due to complications from my service connected disabilities.  

As explained above, the Board finds that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  In other words, a TDIU is granted.  Thus, the Board finds that this correspondence clearly articulated the Veteran's intent to withdraw these three claims from appellate status if a TDIU was granted, and this request was received prior to the Board's issuance of a final decision.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

Entitlement to an effective date earlier than August 28, 2007, for the award of a 20 percent disability evaluation for traumatic arthritis of the cervical spine is denied.

Entitlement to a TDIU is granted.

The appeal as to the claim for an increased rating for headaches and concussion is dismissed.

The appeal as to the claim for an increased rating for traumatic arthritis of the cervical spine is dismissed.

The appeal as to the claim for an increased rating for C6 polyradiculopathy of the right upper extremity is dismissed.


The appeal as to the claim for an increased rating for C6 polyradiculopathy of the left upper extremity is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


